Filed 3/12/15 P. v. Wilson CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140837
v.
JACKIE WILSON,                                                       (Alameda County
                                                                     Super. Ct. No. 171987)
         Defendant and Appellant.

         Defendant Jackie Wilson appeals from a judgment following a plea of no contest
to two counts of lewd acts on a child under the age of 14 (Pen. Code, § 288, subd. (a)),1
one count of battery with infliction of serious bodily injury (§ 243), and one count of
possession of a controlled substance (Health & Safety Code, § 11350). He raises a single
issue on appeal—whether the trial court erred in ordering him to pay the cost of the
probation report ($710) pursuant to Penal Code section 1203.1b, without making a
finding that he had the ability to pay it.2
         The Attorney General contends defendant waived this issue because he failed to
raise any objection in the trial court to the imposition of the fee.
         At the time defendant appealed, whether failure to object constituted a waiver of
section 1203.1b’s ability-to-pay requirement was before the Supreme Court. Defendant
therefore argued there could be no waiver in light of section 1203.1b’s procedural

         1
        All other statutory references are to the Penal Code unless otherwise indicated.
         2
        We conclude this matter is proper for disposition by memorandum opinion in
accordance with California Rules of Court standard 8.1.
                                                             1
requirements and its requirement that any waiver of the right to have the trial court make
the ability-to-pay determination be knowingly and intelligently made.
       On January 12, 2015, the Supreme Court issued its opinions in People v. Trujillo
(2015) 60 Cal.4th 850, and People v. Aguilar (2015) 60 Cal.4th 862, agreeing with the
Attorney General’s position and holding failure to object in the trial court at the time of
sentencing forfeits the right to complain about the imposition of a probation fee under
section 1203.1b on appeal. We are, of course, bound by these decisions, and they are
dispositive of Wilson’s appeal. We further observe defendant refused to cooperate with
the Probation Department in the preparation of the presentencing report. Thus, the
paucity of financial information in the record is due to his own dereliction.
                                           DISPOSITION
       The judgment is affirmed.




                                              2
                                _________________________
                                Banke, J.


We concur:


_________________________
Humes, P. J.


_________________________
Dondero, J.




                            3